DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 32-53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/26/22.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	In the Claims:
		Please cancel claims 32-53.

(END OF AMENDMENT)

Allowable Subject Matter
Claims 1-31 are allowed.  Prior art has not been found that suggests or renders obvious the limitations of independent claims 1, 12, and 23 disclosing the detailed method of ranging between user equipment (UEs) performed by a responder UE.  The closest prior art, Burowski et al., US Patent Nubmer 11,082,809, disclose ranging sessions between mobile devices.  However, the reference does not teach or suggest first and second initiator UEs initiating first and second ranging sessions, respectively, with the same responder device including determining a collision between the first ranging signal and the second ranging signal based on the first ranging signal resources and the second ranging resources; sending a first pre-ranging response message to the first initiator UE acknowledging the first pre-ranging request message; and sending a second pre-ranging response message to the second initiator UE indicating the collision with the second ranging signal resources for the second ranging signal.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIKA WASHINGTON whose telephone number is (571)272-7841. The examiner can normally be reached Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EAW/
September 6, 2022

/ERIKA A WASHINGTON/Primary Examiner, Art Unit 2644